DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/22/2022 has been entered.
Election/Restrictions
	With respect to claims 71-73, claims 71-73 have been amended to depend on a non-elected invention (claim 69). Therefore, claims 71-73 are now similarly withdrawn. 
In response to applicant’s argument regarding the restriction requirement of 09/22/2021, applicant is reminded that, since applicant has received an action (pursuant a previous restriction requirement dated 10/07/2020) on the merits dated 01/25/2021 for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
The requirement is still deemed proper and is therefore made FINAL.
	
Response to Arguments
Applicant’s arguments concerning Shumate, US 2003/0082632 are moot in view of the new grounds of rejection that follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 65-68 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Imran US 2009/0275072.
Regarding claim 65, Imran disclose a method, comprising:
a. providing i) a microfluidic device (20/91) comprising one or more microchannels (24) comprising fluid and i1) a cartridge (92) comprising fluid and a gas exchange membrane (26);
b. fluidically connecting said microfluidic device with said cartridge (Multiple flow chambers 24 can be positioned within each well allowing for an increased amount of membrane surface area for gas exchange within the well. In these and related embodiments, flow chambers 24 can be configured to be removably positioned within each well 91 through means of a well manifold or fitting 92 as is shown in FIGS. 2a and 2b. Well manifold 92 can include internal channels 92c for connection and supplying fluid to each flow chamber 24.) [0055]; and 
c. oxygenating said fluid within said cartridge using said gas exchange membrane (Chassis 90 can include one or more fittings 95 which can be configured to be coupled to reservoirs 60 and 80 as well as gas source 70. Fittings 95 can also include one or more valves 96 including check valves or other control valves including an electrically or mechanically actuable control valve such as a solenoid valve. The chassis can also include one or more wells or depressions 91 for the location of bio-reactors 20, flow channels 40 or other feature in bio-reactor circuit 10.) [0054]  See also whole document, in particular [0010, 0037 and 0039] and FIGS. 3a and 3B.
Regarding claim 66, Imran disclose wherein said one or more microchannels comprise cells (28) as discussed in at least paragraphs [0039 and 0043].
Regarding claim 67, Imran disclose a wherein said cells are contacted with said fluid by flowing the fluid through the microchannel where the cells are cultured (The first chamber provides a flow path 27 for a nutrient or other solution 65 flowing through the bio-reactor and thus is also referred to as flow chamber 24. The second chamber 25 provides a volume 25v for maintaining the viability of cells 28 and thus is also referred to as a cell chamber 25.) as discussed in at least paragraphs [0039 and 0055].
Regarding claim 68, Imran disclose a wherein the fluid comprises cell culture medium (nutrient solution 60) as discussed in at least paragraphs [0037-0039 and 0044].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796